EXHIBIT 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Amendment No. 1 on Form 10-QSB/A for the quarter ended June 30, 2007 of New World Brands, Inc. (the “Company”), as filed with the Securities and Exchange Commission on the date therein specified (the “Report”), the undersigned, Shehryar Wahid, Chief Financial Officer of the Company, certifies pursuant to 18 U.S.C. Section 1350 as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:October 3, 2007 /s/ Shehryar Wahid Shehryar Wahid Chief Financial Officer (principal financial and principalaccounting officer)
